
	
		III
		111th CONGRESS
		2d Session
		S. RES. 444
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in City of Vancouver v.
		  Galloway.
	
	
		Whereas, in the case of City of
			 Vancouver v. Galloway, Cr. No. 171555V, pending in Clark County
			 District Court in Vancouver, Washington, the prosecution has requested
			 testimony from Allison Creagan-Frank and Bethany Works, former employees of the
			 office of Senator Patty Murray;
		Whereas, pursuant to sections 703(a) and
			 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and
			 288c(a)(2), the Senate may direct its counsel to represent present or former
			 employees of the Senate with respect to any subpoena, order, or request for
			 testimony relating to their official responsibilities;
		Whereas, by the privileges of the Senate of
			 the United States and Rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate may promote the
			 administration of justice, the Senate will take such action as will promote the
			 ends of justice consistent with the privileges of the Senate: Now, therefore,
			 be it
		
	
		That Allison Creagan-Frank, Bethany Works,
			 and any other employee of Senator Murray's office from whom testimony may be
			 required, are authorized to testify in the case of City of Vancouver v.
			 Galloway, except concerning matters for which a privilege should be
			 asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Allison Creagan-Frank, Bethany
			 Works, and any other employee of Senator Murray’s office from whom testimony
			 may be required, in connection with the testimony authorized in section one of
			 this resolution.
		
